Exhibit 10.1

PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT

PURSUANT TO THE SEACOR MARINE HOLDINGS INC.

2017 EQUITY INCENTIVE PLAN

 

THIS PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated
as of [________], 2019 (the “Grant Date”), is between SEACOR Marine Holdings
Inc., a Delaware corporation (the “Company”), and [______________] (the
“Grantee”).  This Agreement is subject to all terms and provisions of the SEACOR
Marine Holdings Inc. 2017 Equity Incentive Plan (and as amended, modified or
supplemented from time to time, the “Plan”), which are incorporated herein by
reference. In the event of any conflict, the terms and provisions of the Plan
shall control over the terms and provisions of this Agreement. All capitalized
terms herein shall have the meanings given to such terms by the Plan unless
otherwise defined herein or unless the context clearly indicates otherwise.

 

W I T N E S S E T H:

 

WHEREAS, the Grantee is an employee of, or consultant to, the Company or its
Affiliates; and

 

WHEREAS, the Company desires to issue and grant to the Grantee, and the Grantee
desires to accept, this Award, upon the terms and subject to the conditions
herein set forth;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

Section 1.Grant of Restricted Stock Units. In recognition of the Grantee’s
commitment to the continued growth and financial success of the Company, the
Company hereby grants to the Grantee, on the terms and conditions hereinafter
set forth, a performance-based Restricted Stock Unit Award consisting of [_____]
units (“PRSUs”), which shall consist of five substantially equal tranches,
Tranche A PRSUs consisting of [___] PRSUs, Tranche B PRSUs consisting of [___]
PRSUs, Tranche C PRSUs consisting of [___] PRSUs, Tranche D PRSUs consisting of
[___] PRSUs and Tranche E PRSUs consisting of [___] PRSUs.  Each PRSU represents
the right to receive one Share, subject to the terms set forth in this Agreement
and the Plan.  

 

Section 2.Vesting Requirements; Eligible Units.

  

Share Price Hurdle Conditions:  Except as otherwise provided herein, the PRSUs
granted under this Agreement shall become eligible to vest upon the achievement
of the following Share price hurdles (once the applicable price threshold is
achieved, the “Eligible Units”):

 

Tranche A if the closing price of a Share on the NYSE is maintained at $[__] and
above for 60 consecutive trading days during the Performance Period;

 

Tranche B if the closing price of a Share on the NYSE is maintained at $[__] and
above for 60 consecutive trading days during the Performance Period;

 

Tranche C if the closing price of a Share on the NYSE is maintained at $[__] and
above for 60 consecutive trading days during the Performance Period;

 

Tranche D if the closing price of a Share on the NYSE is maintained at $[__] and
above for

DEPTS.00106

--------------------------------------------------------------------------------

 

60 consecutive trading days during the Performance Period; and

 

Tranche E if the closing price of a Share on the NYSE is maintained at $[__] and
above for 60 consecutive trading days during the Performance Period.

 

“Performance Period” means the period beginning on and including the Grant Date
and ending on and including the third (3rd) anniversary of the Grant Date.

 

Except as set forth in Section 3 below, any Eligible Units that are earned
pursuant to this Section 2 will only be settled in accordance with Section 5 if
the Grantee remains continuously employed by the Company or an Affiliate through
the last day of the Performance Period (the “Time-Based Requirement”).  Any
PRSUs that do not constitute Eligible Units as of the last day of the
Performance Period will be automatically forfeited without consideration.

  

Section 3.Termination of Service.

 

(a)Generally.  Except as otherwise provided herein, upon the occurrence of a
termination of the Grantee’s employment with the Company for any reason, all
unvested PRSUs (including any Eligible Units) will be forfeited and the Grantee
will not be entitled to any compensation or other amount with respect to such
forfeited PRSUs.

 

(b)Qualifying Terminations.  Upon the occurrence of a termination of the
Grantee’s employment with the Company as a result of (i) the Grantee’s death or
Disability, (ii) the Grantee’s formal retirement from employment with the
Company under acceptable circumstances as determined by the Committee in its
sole discretion (which determination may be conditioned upon, among other
things, the Grantee entering into a non-competition agreement with the Company),
or (iii) the Company’s termination of the Grantee’s employment without Cause,
the Time-Based Requirement shall be deemed to be waived, and any PRSUs that
constitute Eligible Units as of the Grantee’s termination date will be settled
in accordance with Section 5 below, and any PRSUs that do not constitute
Eligible Units as of the Grantee’s termination date shall be automatically
forfeited for no consideration.

 

Section 4.Change of Control.   Upon the consummation of a Change of Control, the
Grantee shall immediately become vested in any PRSUs that were Eligible Units as
of immediately prior to such Change of Control (i.e., the Time-Based Requirement
shall be deemed to be waived with respect to such Eligible Units), and the
Grantee shall also vest in all or a portion of any then-unearned PRSUs based on
the value of the per Share consideration received by the Company’s shareholders
in relation to the applicable Share price hurdles set forth in Section 2 above
(with any PRSUs that vest as a result of the foregoing being deemed to be
Eligible Units for purposes of this Agreement).  Any PRSUs that do not vest as a
result of the immediately foregoing sentence shall be automatically forfeited
immediately following the Change of Control for no consideration.

 

Section 5.Settlement.  On or immediately following (but in no event later than
10 days following) the earlier of (1) the last day of the Performance Period, or
(2) a Change of Control (provided that such Change of Control also constitutes a
“change in control event”, as defined in Treasury Regulation §1.409A-3(i)(5)),
any Eligible Units will be paid by delivering to the Grantee a number of Shares
equal to the number of Eligible Units (or the per share consideration received
by the shareholders of the Company if such settlement occurs in connection with
or following a Change of Control); provided, however, that, if the settlement

 

--------------------------------------------------------------------------------

 

date occurs during a trading “blackout” period with respect to the Grantee (a
“Blackout Period”), then the Shares otherwise required to be delivered on such
settlement date shall instead be delivered on the earlier of (a) the first day
following the termination of the applicable Blackout Period, or (b) December 31
of the year in which the settlement date was originally scheduled to
occur.  Notwithstanding the foregoing, any Eligible Units that become payable
upon the Grantee’s death shall instead be paid within 30 days following the date
of the Grantee’s death.

 

Section 6.Restrictions on Transfer.  No PRSUs (nor any interest therein) may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
shall not be assignable by operation of law and shall not be subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution. Any attempted sale, assignment, transfer, pledge,
hypothecation or other disposition of any PRSUs (or any interest therein)
contrary to the provisions hereof shall be null and void and without effect.
Notwithstanding the foregoing, PRSUs may be transferred by the Grantee solely to
the Grantee’s spouse, siblings, parents, children and grandchildren or trusts
for the benefit of such persons or partnerships, corporations, limited liability
companies or other entities owned solely by such persons, including trusts for
such persons.  The Grantee may sell, assign and/or transfer any Shares issued in
respect of the PRSUs pursuant to this Agreement, in whole or in part, subject to
compliance with the Company’s securities trading policies in effect from time to
time.  

 

Section 7.Representations and Warranties of Grantee. The Grantee hereby
represents and warrants to the Company as follows:

 

A.The Grantee has the legal right and capacity to enter into this Agreement and
fully understands the terms and conditions of this Agreement.

 

B.The Grantee is acquiring the PRSUs (and any Shares issued thereunder) for
investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”).

 

C.If any PRSUs or the Shares thereunder shall be registered under the Securities
Act, no public offering (otherwise than on a national securities exchange, as
defined in the Securities Exchange Act of 1934, as amended) of any Shares
acquired hereunder shall be made by the Grantee (or any other person) under such
circumstances that he or she (or such person) may be deemed an underwriter, as
defined in the Securities Act.

 

D.The Grantee understands and agrees that none of the PRSUs or the Shares
thereunder may be offered, sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws, and then only in accordance with
any applicable insider trading policy of the Company (as may be in effect from
time to time, the “Insider Trading Policy”). The Grantee further understands
that the Company has no obligation to cause or to refrain from causing the
resale of any Shares issued in respect of the PRSUs or shares of its capital
stock to be registered under the Securities Act or to comply with any exemption
under the Securities Act which would permit any Shares issued in respect of the
PRSUs to be sold or otherwise transferred by the Grantee. The Grantee further
understands that, without approval in writing pursuant to the Insider Trading
Policy, no trade may be executed in any interest or position relating to the
future price of Company securities, such as

 

--------------------------------------------------------------------------------

 

a put option, call option, or short sale (which prohibition includes, among
other things, establishing any “collar” or other mechanism for the purpose of
establishing a price).

 

E.Notwithstanding anything herein to the contrary, the Company shall have no
obligation to deliver any Shares hereunder or make any other distribution of
benefits under hereunder unless such delivery or distribution would comply with
all applicable laws (including, without limitation, the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

Section 8.Notices. Any notice required or permitted hereunder shall be deemed
given, if to the Grantee, when delivered (a) by a nationally recognized
overnight delivery service (receipt requested), (b) by e-mail or other
electronic means, or (c) by certified or registered mail, return receipt
requested, postage prepaid, at such address as the Company shall maintain for
the Grantee in its personnel records or such other address as he or she may
designate in writing to the Company. Grantee will promptly notify the Company in
writing upon any change in Grantee’s mailing address or e-mail address. Any
notice required or permitted hereunder shall be deemed given, if to the Company,
when delivered by certified or registered mail, return receipt requested,
postage prepaid, to the Company, at 12121 Wickchester Lane, Suite 500, Houston,
TX 77079, Attention: General Counsel or such other address as the Company may
designate in writing to the Grantee.

 

Section 9.Adjustments. The PRSUs granted under this Agreement shall be subject
to adjustment as provided in Section 4(b) of the Plan.

 

Section 10.Tenure. The Grantee’s right to continue to serve the Company or any
of its Affiliates as an officer, employee, or otherwise, shall not be enlarged
or otherwise affected by the award hereunder.

 

Section 11.Limitation of Rights as a Shareholder.  The Grantee will not have any
privileges of a stockholder of the Company with respect to the PRSUs, including,
without limitation, any right to vote any Shares underlying such PRSUs; except,
that, if determined by the Committee in its sole discretion, the Grantee may
have the right to receive dividend equivalents in respect of the Shares
underlying the PRSUs (to the extend dividends are paid).  The amount of any
dividend equivalent(s) otherwise payable on the PRSUs shall be held in escrow
from and after the dividend payment date until there is a settlement and
delivery of Shares to the Grantee in accordance with Section 5 hereof, at which
time such dividend equivalents (if any) will be paid.

 

Section 12.Clawback. The PRSUs and any Shares issued in respect thereof will be
subject to such clawback provisions as may be required to be made pursuant to
any applicable law, government regulation or stock exchange listing requirement,
or other applicable Company policy.

 

Section 13.Governing Law; Entire Agreement.  This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, without giving effect to principles and provisions thereof relating to
conflict or choice of laws.  This Agreement contains the entire understanding of
the parties hereto with respect to the PRSUs and any Shares issued in respect
thereof and supersedes all prior agreements, discussions and understandings with
respect to such subject matter.

 

Section 14.Counterparts.  This Agreement may be executed in counterparts, each

 

--------------------------------------------------------------------------------

 

of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  

 

Section 15.Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his or her executors, administrators, personal representatives and
heirs. In the event that any part of this Agreement shall be held to be invalid
or unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.

 

Section 16.Severability.  The invalidity or unenforceability of any provision of
the Plan or this Award Agreement will not affect the validity or enforceability
of any other provision of the Plan or this Award Agreement, and each provision
of the Plan and this Award Agreement will be severable and enforceable to the
extent permitted by law.

 

Section 17.Section 409A.   This Agreement is intended to comply with Section
409A or an exemption thereunder and will be construed and administered in
accordance with Section 409A. The PRSUs granted hereunder will be subject to
Section 17 of the Plan.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Section 409A.

 

Section 18.Taxes; Withholding.   The Grantee acknowledges and agrees that if
required by law, the Company may withhold or cause to be withheld federal, state
and/or local income or any other applicable taxes in connection with the vesting
or settlement of the PRSUs in accordance with the provisions of the
Plan.  Notwithstanding the generality of the foregoing, all payments or
distributions in respect of the PRSUs or with respect thereto shall be net of
any amounts required to be withheld pursuant to applicable federal, national,
state and local tax withholding requirements. The Company shall have the right
to withhold the amount of such taxes from any other sums due or to become due
from the Company to the Grantee as the Company shall determine. The Company may,
in its discretion and subject to such rules as it may adopt (including any as
may be required to satisfy applicable tax), permit the Grantee to pay all or a
portion of the federal, national, state and local withholding taxes arising in
connection with the vesting or settlement of the PRSUs and any payments or
distributions with respect thereto by electing to have the Company withhold
Shares having a Fair Market Value equal to the amount to be withheld.

 

Section 19.Amendment and Termination. Subject to the terms of the Plan, this
Agreement may not be amended or terminated unless such amendment or termination
is in writing and duly executed by each of the parties hereto.

 

 

 

 

(SIGNATURES ON FOLLOWING PAGE)




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first written above.

 

SEACOR MARINE HOLDINGS INC.

______________________________________________

[Name]

[Title]

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Performance Restricted Stock Unit Grant Agreement.

______________________________________________

Name: ________________________________________

Dated: ________________________________________

 

  

 

 

 

 